IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


T.L.L. A/K/A T.L.P.,                       : No. 48 EM 2017
                                           :
                       Respondent          :
                                           :
                                           :
             v.                            :
                                           :
                                           :
R.F.P.,                                    :
                                           :
                       Petitioner          :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of May, 2017, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.